DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2019, May 21, 2020 and June 4, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claims 1, 8-10, 12 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2012/0033868 to Ren et al. (hereinafter Ren).
(See abstract; Paragraph 0036, “Accordingly, a system, apparatus, method and computer program have been described for detecting and quantifying motion of an object or a component of the motion of the object by evaluating displacement of a feature within a series of images acquired over a time period.”) comprising:
an information acquisition unit that acquires at least one information item of subject information indicating a feature of a subject (Figure 7, element 902 and 904), imaging condition information indicating imaging conditions at the time of tomosynthesis imaging (element 902 identifying reference feature/edge line is one of imaging condition; paragraph 0030, “Referring to FIG. 7, a method of detecting and quantifying patient motion begins with a scan 900 in which multiple images are obtained in time-series;” images in a time series are read as another imaging condition), or positioning information indicating positioning of the subject in a case where a plurality of projection images corresponding to each of a plurality of radiation source positions are acquired by performing the tomosynthesis imaging in which a radiation source is moved relative to a detection unit in order to emit radiation to the subject at the plurality of radiation source positions according to movement of the radiation source (Note: “at least one information item” is recited in the alternative; nevertheless, paragraph 0030 teaches different number of projection images or reconstructed slices and identifying reference feature points on an edge line to indicate positioning information as claimed);
a body movement feature derivation unit that derives body movement feature information indicating a feature of body movement of the subject that occurs at the time of the tomosynthesis imaging (Paragraph 0030, “The deviation of each feature/edge line reference point from the expected location is then calculated in step 908. The maximum deviation is recorded as the motion amount of the feature or skin line at the analysis location in step 910.”); and
a storage that stores correspondence information in which at least one information item of the subject information, the imaging condition information, or the positioning information corresponds to the body movement feature information (Paragraph 0030, “The deviation of each feature/edge line reference point from the expected location is then calculated in step 908. The maximum deviation is recorded as the motion amount of the feature or skin line at the analysis location in step 910;” storing the derivation information is read as storing the positioning information).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Ren further discloses wherein the correspondence information is a database in which at least one information item of the subject information (Paragraph 0030, “The deviation of each feature/edge line reference point from the expected location is then calculated in step 908. The maximum deviation is recorded as the motion amount of the feature or skin line at the analysis location in step 910;” the maximum deviation of the features that are recorded is read as the information item of the subject information), the imaging condition information, or the positioning information corresponds to the body movement feature information.
(classification of body movement according to the positional shift: Paragraph 0030, “The deviation of each feature/edge line reference point from the expected location is then calculated in step 908. The maximum deviation is recorded as the motion amount of the feature or skin line at the analysis location in step 910;” calculating a deviation is read as classifying (as an amount) movement of the body based on the actual location compared to the expected location).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Ren further discloses wherein the subject is a breast (Paragraph 0013, “FIG. 3 illustrates displacement of selected locations of the series of breast skin line images.”).
Regarding dependent claim 7, the rejection of claim 5 is incorporated herein. Additionally, Ren further discloses wherein the imaging condition information includes at least one of an imaging time at the time of the tomosynthesis imaging, a compression force of the breast, an imaging direction of the breast, or information specifying a technician who performs imaging (Note: the enumerated imaging condition information are recited in the alternative; Paragraph 0036 discloses “Accordingly, a system, apparatus, method and computer program have been described for detecting and quantifying motion of an object or a component of the motion of the object by evaluating displacement of a feature within a series of images acquired over a time period;” ‘over a time period’ is read as ‘imaging time’).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, Ren further discloses further comprising: a body movement feature acquisition unit that acquires at least one information item of new subject information, new imaging condition information, or new positioning information, and acquires the body movement feature information indicating the feature of body movement of the subject that occurs at the time of new tomosynthesis imaging according to the acquired information, with reference to the correspondence information (Paragraph 0032, “Detection of patient motion and severity may be used to enhance the tomosynthesis system by prompting action by the operator. For example, in response to an exceeded threshold, the technician may immediately re-take the tomosynthesis images, perhaps before the patient is dismissed;” this process could continue multiple times where an indicator is shown that the motion is above a threshold, prompting the user to retake the images, and then the image processing occurs again determining if the motion is above a threshold; this would form a loop in which the image is retaken by a user (until the motion isn’t meeting the threshold for the indicators)).
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein. Additionally, Ren further discloses comprising: an advice derivation unit that derives an imaging (Paragraph 0031, “The motion indicator provided to the technician may include displaying a signal, icon, numerical score or other visual or auditory representation of patient motion on a user interface of the tomosynthesis system, e.g., on the gantry 1000 or on a workstation 1002 coupled to the gantry for viewing by a radiologist. The indicator may simply indicate that the threshold has been reached. Alternatively, the indicator may convey severity of motion to the technician, e.g., using a numerical score or a watermark, varying an intensity of a visual indicator, etc., to enable the technician to selectively obtain an additional scan depending upon the degree of potential image degradation based on patient motion;” Paragraph 0032, “Detection of patient motion and severity may be used to enhance the tomosynthesis system by prompting action by the operator;” the indicator for the motion quantification is a prompt to the user for further action (based upon the severity) and is read as the imaging advice).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, Ren further discloses wherein the advice derivation unit derives the imaging advice according to at least one information item of the subject information, the imaging condition information, or the positioning information (Paragraph 0031, “The motion indicator provided to the technician may include displaying a signal, icon, numerical score or other visual or auditory representation of patient motion on a user interface of the tomosynthesis system, e.g., on the gantry 1000 or on a workstation 1002 coupled to the gantry for viewing by a radiologist. The indicator may simply indicate that the threshold has been reached. Alternatively, the indicator may convey severity of motion to the technician, e.g., using a numerical score or a watermark, varying an intensity of a visual indicator, etc., to enable the technician to selectively obtain an additional scan depending upon the degree of potential image degradation based on patient motion.”).
Regarding dependent claim 11, the rejection of claim 8 is incorporated herein. Additionally, Ren further discloses further comprising: a display controller that displays the acquired body movement feature information (Paragraph 0031, “The motion score 912 is compared to a predefined threshold, and if exceeded, the motion score is stored in step 965 and a display or other indication 1003 is presented to the user in step 975. The motion score may be stored in one or more of various formats for subsequent retrieval…” In addition, the indicator, or motion score, may be stored in a dicom header or other field of patient data, saved to a database, and used by image processing tools such as a Computer Assisted Detection system with motion score incorporated and CAD decision optimized because of it (CAD application).”).
Regarding dependent claim 12, the rejection of claim 9 is incorporated herein. Additionally, Ren further discloses further comprising: a display controller that displays at least one of the body movement feature information or the imaging advice (Paragraph 0031, “The motion score 912 is compared to a predefined threshold, and if exceeded, the motion score is stored in step 965 and a display or other indication 1003 is presented to the user in step 975. The motion score may be stored in one or more of various formats for subsequent retrieval;” paragraph 0032, “Detection of patient motion and severity may be used to enhance the tomosynthesis system by prompting action by the operator. For example, in response to an exceeded threshold, the technician may immediately re-take the tomosynthesis images, perhaps before the patient is dismissed;” presenting the score to the user, which in turn prompts an action is read as presenting the imaging advice).
Regarding independent claim 13, the references and analysis of claim 1 apply directly. Additionally, Ren further discloses a tomosynthesis imaging support method (Paragraph 0030, “Referring to FIG. 7, a method of detecting and quantifying
patient motion begins with a scan 900 in which multiple
images are obtained in time-series.”).
Regarding independent claim 14, the references and analysis of claim 1 apply directly. Additionally, Ren further discloses a non-transitory computer-readable storage medium that stores tomosynthesis imaging support program (Paragraph 0025, “using a computer with processors, non-transitory memory and a computer program product which receives various inputs, performs various calculations, and provides outputs such as described in this application.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ren as applied to claim 1 above, and further in view of U.S. Publication No. 2013/0279825 to Liao et al. (hereinafter Liao).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Ren fails to explicitly disclose wherein the correspondence information is a learned model in which learning is performed such that the body movement feature information is output by inputting at least one information item of the subject information, the imaging condition information, or the positioning information.
However, Liao discloses wherein the correspondence information is a learned model in which learning is performed such that the body movement feature information is output by inputting at least one information item of the subject information (Paragraph 0039, “cardiac motion can be learned for various parts of the aorta by 3D tracking of landmarks such as the pigtail catheter temporarily put at the target (e.g., aortic root). The 3D motion estimated from tracking can be a combination of cardiac and breathing motion, and is further parameterized to provide an independent model for cardiac and breathing motion.”), the imaging condition information, or the positioning information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Liao in order to display a motion compensated image of a structure of interest (abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ren as applied to claim 5 above, and further in view of WO 2015/107866 (hereinafter Endo).
Regarding dependent claim 6, the rejection of claim 5 is incorporated herein. Additionally, Ren fails to explicitly disclose wherein the subject information includes at least one of a size of the breast included in the projection image, a thickness of the breast, a type of the breast, or information specifying a patient.
However, Endo discloses wherein the subject information includes at least one of a size of the breast included in the projection image, a thickness of the breast (Paragraph 0042, “a measured value of the distance between the two holding plates (the thickness of the post-hold breast), d, is input”), a type of the breast, or information specifying a patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Endo in order to set an appropriate imaging region within an object to be imaged (paragraph 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
EP 2757528 A1 discloses methods of tracking objects in a moving organ 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668